EXHIBIT 10.32

 

AMENDMENT NO. 5 TO MASTER REIMBURSEMENT AGREEMENT

 

THIS AMENDMENT NO. 5 TO MASTER REIMBURSEMENT AGREEMENT (this “Amendment No. 5”)
amends that certain Master Reimbursement Agreement made and entered into as of
June 1, 2001, by and among Fannie Mae, Mid-America Apartments, L.P. and
Fairways-Columbia, L.P. (as amended, the “Master Reimbursement Agreement”) and
is made and entered into as of February 23, 2006 by and among Fannie Mae,
Mid-America Apartments, L.P., Mid-America Apartment Communities, Inc. and
Mid-America Apartments of Texas, L.P. (individually and collectively,
“Borrower”). All capitalized terms not otherwise defined herein shall have the
respective meanings set forth in the Master Reimbursement Agreement.

 

RECITALS

 

WHEREAS, the Borrower has requested and Fannie Mae has agreed to add an
Additional Mortgaged Property to the Collateral Pool;

 

WHEREAS, Fannie Mae and Borrower desire to amend the Master Reimbursement
Agreement to add certain provisions and to add the following Additional
Mortgaged Property to the Collateral Pool: St. Augustine Apartments located in
the City of Jacksonville, Duval County, Florida (the “2006 Additional Mortgaged
Property”);

 

WHEREAS, Prudential Multifamily Mortgage, Inc., a Delaware corporation (the
“Lender”) has agreed to make one or more additional loans to Borrower pursuant
to and subject to the terms and conditions of that certain Master Credit
Facility Agreement dated as of March 2, 2004 between Borrower and Lender, as
assigned by the Lender to Fannie Mae pursuant to the Assignment of Master Credit
Facility Agreement and Other Loan Documents dated as of March 2, 2004, and as
amended by Amendment No. 1 to Master Credit Facility Agreement dated as of
November 17, 2005 (as so amended, the “Credit Agreement” ) among Borrower,
Lender and Fannie Mae.

 

WHEREAS, the obligations of Borrower to Fannie Mae under the Credit Agreement
and the related Loan Documents, the Master Reimbursement Agreement and the
Reimbursement Security Documents are cross-defaulted and cross-collateralized;

 

WHEREAS, Fannie Mae and Borrower intend these Recitals to be a material part of
this Amendment No. 5.

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00), the mutual
covenants and agreements set forth herein, and other good and valuable
consideration, all of which each party agrees constitutes sufficient
consideration received at and before the execution hereof, the parties agree as
follows:

--------------------------------------------------------------------------------

AGREEMENTS

1.          Section 1.2 is hereby amended by adding the following defined terms:

“2006 Additional Mortgaged Property” means St. Augustine Apartments located in
the City of Jacksonville, Duval County, Florida.

2.          Section 1.2 is hereby amended by deleting the definition of
“Commitment” in its entirety and replacing such definition with the following
definition:

“Commitment” means the aggregate original principal amount of the Bonds. The sum
of the Commitment under this Agreement and the “DMBS Loan Commitment” under the
Credit Agreement shall not exceed $109,451,000.

3.          Section 1.2 is hereby amended by deleting the definition of
“Underwriting Rate” in its entirety and replacing such definition with the
following definition:

“Underwriting Rate” means 6.9861% for the Mortgaged Property known as Fairways
Apartments, 6.9861% for the Mortgaged Property known as Post House North
Apartments, 6.9861% for the Mortgaged Property known as Reflection Pointe
Apartments, 6.258% for each of the Four Additional Mortgaged Properties, 6.22%
for the Mortgaged Property known as Westbury Creek Apartment, 6.1746% for the
Mortgaged Property known as Windridge Apartments, 6.13772% for the Mortgaged
Property known as The Park at Hermitage, 6.29552% for the Mortgaged Property
known as Travis Station Apartments, 6.26444% for the Mortgaged Property known as
Stassney Woods Apartments, 6.185% for the Mortgaged Property known as Runaway
Bay Apartments and 6.446% for the Mortgaged Property known as St. Augustine
Apartments.

4.          Section 2.2 (Affirmative Covenants) is hereby amended by adding new
Sections 2.2(29) and 2.2(30) to read as follows:

2.2(29). Existing Amenities and Leasing Office. The Borrower agrees to maintain
and keep on the site of the 2006 Additional Mortgaged Property the leasing
office and all amenities currently used in the operation of the Property.

 

2.2(30). Zoning Compliance. The Borrower will cause the 2006 Additional Mortgage
Property and the Adjacent Property (as defined in Section 2.4(16) below) to
remain in compliance in all material respects with local zoning laws and
regulations.

 

5.          Section 2.4 (Negative Covenants) is hereby amended by adding a new
Section 2.4(16) to read as follows:

2.4(16). Adjacent Property. The parties acknowledge that Mid-America Apartment
Communities, Inc. (“MAAC”) owns certain land adjacent to the 2006 Additional
Mortgaged Property, as more particularly described on Annex II hereto (the

 

2

--------------------------------------------------------------------------------

“Adjacent Property”), and that MAAC is considering constructing additional
multifamily residential housing facilities on the Adjacent Property. None of the
Adjacent Property nor the additional housing facilities to be constructed
thereon will be financed by the Bonds issued to finance the 2006 Additional
Mortgaged Property, and the Adjacent Property is not currently a part of the
Collateral Pool. The Borrower agrees that:

 

(a)        For so long as the 2006 Additional Mortgaged Property is part of the
Collateral Pool, the Borrower shall not sell or otherwise transfer all or any
part of the Adjacent Property to a third party unless (i) the Borrower gives
Fannie Mae at least sixty (60) days’ prior written notice of any proposed
transfer and (ii) on or prior to the date of any such transfer, the Borrower, if
Fannie Mae so directs in writing in its sole and absolute discretion, effects a
release of the 2006 Additional Mortgage Property from the Collateral Pool
established under this Agreement and the Credit Agreement, including by payment
of the Release Price and any associated prepayment premiums, termination fees
and all other amounts due under the related Note, the Facility Note and the
other Borrower Documents in connection therewith.

 

(b)        During construction of improvements to the Adjacent Property, the
Borrower will not impede access to or undermine the value of the 2006 Additional
Mortgaged Property.

 

(c)        If a default occurs and is continuing under any indebtedness secured
by the Adjacent Property (other than indebtedness in favor of Fannie Mae), the
Borrower shall give Fannie Mae prompt written notice thereof and, if Fannie Mae
so directs in writing in its sole and absolute discretion, Borrower shall effect
a release of the 2006 Additional Mortgaged Property from the Collateral Pool
established under this Agreement and the Credit Agreement within 30 days of
receipt of Fannie Mae’s written direction, including by payment of the Release
Price and any associated prepayment premiums, termination fees and all other
amounts due under the related Note, the Facility Note and the other Borrower
Documents in connection therewith.

 

6.          The additional provision added to Section 3.13(1) pursuant to
Amendment No. 1 is hereby amended by deleting such provision in its entirety and
replacing it with the following:

“Notwithstanding that the obligations under each Note and Bond Mortgage relating
to the Four Additional Mortgaged Properties, the Two Additional Properties, the
2004 Additional Mortgaged Properties, the 2005 Additional Mortgaged Property and
the 2006 Additional Mortgaged Property are not generally personal obligations of
the Borrower and notwithstanding that Fannie Mae is a holder of such Notes, each
Borrower agrees and acknowledges that the intent of the parties to this
Agreement is that each Borrower is and shall remain, except as provided in
Section 3.13(2), jointly and severally personally liable to Fannie Mae for the
payment and performance of all Obligations

 

3

--------------------------------------------------------------------------------

 

throughout the term of this Agreement. Consequently, in the event that Fannie
Mae becomes the sole holder of such Notes and Bond Mortgages, by its rights of
subrogation or otherwise, any amounts owing to Fannie Mae under such Notes or
Bond Mortgages shall be joint and several personal obligations of each Borrower.
In addition, it is the intent of the parties that the non-recourse liability of
the Borrowers under such Notes shall not in any manner or under any
circumstances be interpreted or understood to contradict, undermine, negate or
nullify that each Borrower is and shall remain, except as provided in Section
3.13(2), jointly and severally personally liable to Fannie Mae for the payment
and performance of all Obligations throughout the term of this Agreement.”

7.          Section 8.1 (Events of Default) is hereby amended by adding a new
Section 8.1(q) to read as follows:

“(q)       the failure by the Borrower to perform or observe any covenant set
forth in Section 2.4(16).”

 

8.          Schedules 2, 3, 4, 5 and 9 are hereby amended and restated in their
entirety as set forth in Annex 1 attached hereto.

9.          By execution and delivery of this Amendment No. 5 by Fannie Mae,
Fannie Mae hereby consents to the addition of the 2006 Additional Mortgaged
Property to the Fannie Mae Credit Facility as an Additional Mortgaged Property
effective as of February 23, 2006 (the “Effective Date ”).

10.        In connection with the addition of the 2006 Additional Mortgaged
Property to the Fannie Mae Credit Facility as an Additional Mortgaged Property,
Borrower and Fannie Mae acknowledge and agree as follows in relation to such
Additional Mortgaged Property:

(a)        The Facility Fee shall be as follows:

 

(i)

Credit Enhancement Rate shall be 44.5 basis points per annum.

 

(ii)

Principal Reserve Fund Rate shall be 15 basis points per annum.

 

(iii)

Loan Servicer’s Rate shall be 10 basis points.

 

(iv)

Liquidity Rate shall be 25 basis points.

 

(v)

Swap Credit Enhancement Rate shall be determined at the time of the purchase of
a Swap.

(b)        Standby Fee shall be 15 basis points on any unused capacity of the
Fannie Mae Credit Facility and/or the Fannie Mae Credit Facility expansion
capacity.

(c)        Substitution Fee shall be 75 basis points.

(d)        Collateral Addition Fee shall be 75 basis points.

(e)        Release Fee shall be $15,000 per Collateral Release Property.

(f)        The Strike Rate shall be 6% for the Tax-Exempt Bonds.

 

4

--------------------------------------------------------------------------------

 

(g)        The Hedge Rate shall be 6% for the Tax-Exempt Bonds.

(h)        The Underwriting Rate shall be 6.446% for the Mortgaged Property
known as St. Augustine Apartment.

11.        Fannie Mae hereby waives the requirement of Section 17(a)(5) of the
Reimbursement Mortgage and the Conventional Mortgage relating to the Mortgaged
Property known as St. Augustine Apartments that Borrower enter into a written
contract for management of such Mortgaged Property, provided however, that

(a)        In the event that the Borrower should ever elect to employ an
affiliate or third party management company for the management of the Mortgaged
Property, the Borrower agrees that (i) the management company and the management
agreement to be executed therewith are subject to the prior written approval of
Fannie Mae, which approval may be granted or denied in Fannie Mae’s sole and
absolute discretion and (ii) any such approved management company shall not
receive a management fee greater than 4% of gross collected rents from the
Mortgaged Property;

 

(b)        In the event that the Borrower should ever elect to contract with an
affiliate or third party management company for the management of the Mortgaged
Property, the Borrower agrees to execute (and to cause any such management
company to execute) in favor of Fannie Mae an “Assignment of Management
Agreement” on a form approved by Fannie Mae; and

 

(c)        Borrower acknowledges that Fannie Mae reserves the right, under the
Loan Documents, to require independent, professional third party management of
the Mortgaged Property if inadequate or at any time after the occurrence of an
Event of Default. At any time after an Event of Default shall have occurred,
Fannie Mae shall have the right either (i) to direct the Borrower to contract
with a third party management company approved by Fannie Mae for the management
of the Mortgaged Property or (ii) to assume responsibility for the management of
the Mortgaged Property, directly or through its designee. Promptly upon Fannie
Mae’s written request after the occurrence of an Event of Default, Borrower
shall turn over to Fannie Mae all books and records relating to the Mortgaged
Property (copies of which may be retained by Borrower, at Borrower's expense),
together with such authorizations and letters of direction addressed to tenants,
suppliers, employees, banks and other parties as Fannie Mae may reasonably
require. Borrower shall cooperate with Fannie Mae in the transfer of management
responsibilities to Fannie Mae or its designee.

 

12.        This Amendment No. 5 shall be construed, interpreted and enforced in
accordance with, and the rights and remedies of the parties hereto shall be
governed pursuant to, the provisions of Section 9.3 of the Master Reimbursement
Agreement (entitled “Governing Law; Choice of Law; Consent to Jurisdiction;
Waivers of Jury Trial”), which provisions are hereby incorporated into this
Amendment No. 4 by this reference to the fullest extent as if the text of such
provisions were set forth in their entirety herein.

 

5

--------------------------------------------------------------------------------

 

13.        Except as herein expressly modified or amended, all terms and
covenants, and provisions of the Master Reimbursement Agreement are hereby
ratified and confirmed by the Borrower and Fannie Mae and remain in full force
and effect.

14.        The Borrower represents and warrants to Fannie Mae as follows:

(a)        The 2006 Additional Mortgage Property and the Adjacent Property
comply in all material respects with local zoning laws and regulations.

(b)        All representations and warranties set forth in the Master
Reimbursement Agreement are true and correct as of February 23, 2006.

(c)        There exists no Event of Default or Potential Event of Default as
described in the Master Reimbursement Agreement as of February 23, 2006.

15.        This Amendment No. 5 may be executed in any number of counterparts,
each of which shall be effective only upon delivery and thereafter shall be
deemed an original, and all of which shall be taken to be one and the same
instrument, for the same effect as if all parties hereto had signed the same
signature page.

 

6

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 4 to be
signed, sealed, and delivered by their duly authorized representatives as of the
date first above written.

 

MID-AMERICA APARTMENTS, L.P., a Tennessee limited partnership

 

By:

Mid-America Apartment Communities, Inc., a Tennessee corporation, its sole
General Partner

 

 

By: __________________________

Al Campbell

Senior Vice President and Treasurer

 

MID-AMERICA APARTMENT COMMUNITIES, INC., a Tennessee corporation

 

By: __________________________

Al Campbell

Senior Vice President and Treasurer

 

MID-AMERICA APARTMENTS OF TEXAS, L.P., a Texas limited partnership

 

By:

MAC of Delaware, Inc., a Delaware corporation, its sole General Partner

 

 

By: __________________________

John A. Good

Assistant Secretary

 

S-1

--------------------------------------------------------------------------------

 

 

FANNIE MAE

 

 

By:_______________________________________________

Name:

Title:

 

S-2

--------------------------------------------------------------------------------

 

 

 

ANNEX 1

 

(See attached schedules)

 

A-1

--------------------------------------------------------------------------------

 

SCHEDULE 2

 

BONDS, ISSUERS AND MORTGAGED PROPERTIES

 

Bonds

Issuer

Mortgaged Property

$5,880,000 City of Flowood, Mississippi Variable Rate Multi-Family Housing
Refunding Revenue Bonds, Series 2001 (Reflection Pointe Apartments Project)

City of Flowood, Mississippi

Reflection Pointe Apartments

$7,735,000 South Carolina State Housing Finance and Development Authority
Multifamily Rental Housing Revenue Refunding Bonds (Fairway Apartments Project),
Series 2001 A

South Carolina State Housing Finance and Development Authority

Fairways Apartments

$3,375,000 The Health, Educational and Housing Facility Board of the City of
Jackson Multifamily Housing Revenue Refunding Bonds, Series 2001 (Post House
North Apartments)

The Health, Educational and Housing Facility Board of the City of Jackson

Post House North Apartments

$7,000,000 Housing Finance Authority of Volusia County, Florida Multifamily
Housing Revenue Refunding Bonds, Series 2002 (The Anatole Apartments)

Housing Finance Authority of Volusia County, Florida

The Anatole Apartments

$5,095,000 The Health, Educational and Housing Facility Board of the City of
Jackson Multifamily Housing Revenue Refunding Bonds, Series 2002 (Post House
Jackson Apartments)

The Health, Educational and Housing Facility Board of the City of Jackson

Post House Jackson Apartments

$6,805,000 Housing Finance Authority of Marion County, Florida Multifamily
Housing Revenue Refunding Bonds, Series 2002 (Paddock Park Apartments)

Housing Finance Authority of Marion County, Florida

Paddock Park Apartments I

$10,800,000 Hampton Redevelopment and Housing Authority Variable Rate Demand
Multifamily Housing Revenue Refunding Bonds (Township Apartments Project) Series
1998

Hampton Redevelopment and Housing Authority

 

Township Apartments

 

 

Schedule 2-1

--------------------------------------------------------------------------------

 

$2,980,000 The Housing Authority of the City of Augusta, Georgia Variable Rate
Demand Multifamily Housing Revenue Refunding Bonds, Series 2003A (Westbury Creek
Apartments) and $500,000 Taxable Variable Rate Demand Multifamily Housing
Revenue Bonds, Series 2003B (Westbury Creek Apartments)

The Housing Authority of the City of Augusta, Georgia

Westbury Creek Apartments

$4,965,000 The Health, Educational and Housing Facility Board of the City of
Chattanooga, Tennessee Multifamily Housing Revenue Refunding Bonds, Series 2003A
(Windridge Apartments) and $500,000 Taxable Multifamily Housing Revenue
Refunding Bonds, Series 2003B (Windridge Apartments)

The Health, Educational and Housing Facility Board of the City of Chattanooga,
Tennessee

Windridge Apartments

$6,645,000 The Industrial Development Board of The Metropolitan Government of
Nashville and Davidson County Multifamily Housing Revenue Refunding Bonds,
Series 2004 (The Park at Hermitage Project)

The Industrial Development Board of The Metropolitan Government of Nashville and
Davidson County

The Park at Hermitage Apartments

$4,050,000 Austin Housing Finance Corporation Multifamily Housing Revenue
Refunding Bonds, Series 2004A (Stassney Woods Apartments)

Austin Housing Finance Corporation

Stassney Woods Apartments

$3,585,000 Travis County Housing Finance Corporation Variable Rate Demand
Multifamily Housing Revenue Refunding Bonds, Series 2004A (Travis Station
Apartments)

Travis County Housing Finance Corporation

Travis Station Apartments

$8,365,000 South Carolina State Housing Finance and Development Authority
Variable Rate Demand Multifamily Rental Housing Revenue Refunding Bonds (Runaway
Bay Apartments Project) Series 2005

South Carolina State Housing Finance and Development Authority

Runaway Bay Apartments

$13,235,000 Jacksonville Housing Finance Authority Variable Rate Demand
Multifamily Housing Revenue Refunding Bonds (St. Augustine Apartments) Series
2006

Jacksonville Housing Finance Authority

St. Augustine Apartments

 

 

Schedule 2-2

--------------------------------------------------------------------------------

 

SCHEDULE 3

 

FEE COMPONENT AND ONGOING FEES

 

 

I.             INITIAL MORTGAGED PROPERTIES

(Fairways Apartments, Post House North Apartments, and Reflection Pointe
Apartments)

 

TYPE OF FEE1

FEE

DOCUMENT REFERENCE

TIMING

 

1.             ISSUER FEE

 

 

 

 

(a)  South Carolina State Housing Finance and Development Authority (Fairways
Apartments)

(i) 0.25% of the principal amount of the Bonds Outstanding or (ii) $8,400

See definition of Issuer’s Fee in Indenture

Annually in monthly installments in advance

(b)  The Health, Educational and Housing Facility Board of the City of Jackson
(Post House North Apartments)

None

Not applicable

Not applicable

(c)  City of Flowood, Mississippi (Reflection Pointe Apartments)

 

None

Not applicable

Not applicable

 

2.             TRUSTEE FEE

 

 

 

 

(a)  South Carolina State Housing Finance and Development Authority (Fairways
Apartments)

3.3 basis points

See Section 2.5 of the Financing Agreement

Annually

 

 

_________________________

1With the exception of the Issuer Fee and Trustee Fee, all indicated fees are
the same for each of the three Initial Mortgaged Properties.

 

 

Schedule 3-1

--------------------------------------------------------------------------------

 

(b)  The Health, Educational and Housing Facility Board of the City of Jackson
(Post House North Apartments)

6.2 basis points

See Section 2.5 of the Financing Agreement

Annually

(c)  City of Flowood, Mississippi (Reflection Pointe Apartments)

4.3 basis points

See Section 2.5 of the Financing Agreement

Annually

 

3.     REMARKETING AGENT FEE

 

 

12.5 basis points

 

See Section 7 of the Remarketing Agreement

 

Annually , payable quarterly in arrears on each March 1, June 1, September 1 and
December 1

 

4.     REBATE ANALYST FEE

 

 

$500 per year

 

See Section 2.5 of the Financing Agreement

 

Annually

 

5.     FACILITY FEE

 

 

 

See Section 3.3(1) of Master Reimbursement Agreement

 

(a)  Credit Enhancement Rate

57 basis points

See Section 3.3(1)(a) of Master Reimbursement Agreement

Payable prior to the 15th of each month

(b)  Principal Reserve Fund Rate

15 basis points

See Section 3.3(1)(b) of Master Reimbursement Agreement

Payable prior to the 15th of each month

(c)  Loan Servicer’s Rate

10 basis points

See Section 3.3(1)(d) of Master Reimbursement Agreement

Payable prior to the 15th of each month

 

 

Schedule 3-2

--------------------------------------------------------------------------------

 

(d)  Liquidity Rate

12.5 basis points

See Section 3.3(1)(d) of Master Reimbursement Agreement

Payable prior to the 15th of each month

(e)  Swap Credit Enhancement Rate

5 basis points for each initial Swap purchased in connection with the Initial
Mortgaged Properties and otherwise to be determined at the time of the purchase
of a Swap

See Section 3.3(1)(e) of Master Reimbursement Agreement

Payable prior to the 15th of each month

 

 

 

II.           ADDITIONAL MORTGAGED PROPERTIES

(October 24, 2002 Closing)

(The Anatole Apartments, Paddock Park Apartments I, Post House Jackson
Apartments, and Township Apartments)

 

TYPE OF FEE2

FEE

DOCUMENT REFERENCE

TIMING

 

1.             ISSUER FEE

 

 

 

 

(a)  Housing Finance Authority of Volusia County, Florida (The Anatole
Apartments)

0.10% of the principal amount of the Bonds Outstanding

See definition of Issuer’s Fee in Indenture

Annually in arrears on each January 15, commencing January 15, 2003

(b)  The Health, Educational and Housing Facility Board of the City of Jackson
(Post House Jackson Apartments)

None

Not applicable

Not applicable

 

 

_________________________

2With the exception of the Issuer Fee and Trustee Fee, all indicated fees are
the same for each of the Four Additional Mortgaged Properties.

 

 

Schedule 3-3

--------------------------------------------------------------------------------

 

(c)  Housing Finance Authority of Marion County, Florida (Paddock Park
Apartments I)

0.20% of the principal amount of the Bonds Outstanding

See definition of Issuer’s Fee in Indenture

Annually in arrears on each October 1 commencing October 1, 2003,

(d)  Hampton Redevelopment and Housing Authority (Township Apartments)

None

Not applicable

Not applicable

 

2.             TRUSTEE FEE

 

 

 

 

(a)  Housing Finance Authority of Volusia County, Florida (The Anatole
Apartments)

$3,500

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each April 15 and October 15

(b)  The Health, Educational and Housing Facility Board of the City of Jackson
(Post House Jackson Apartments)

$3,500

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each April 15 and October 15

(c)  Housing Finance Authority of Marion County, Florida (Paddock Park
Apartments I)

$3,500

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each April 15 and October 15

(d)  Hampton Redevelopment and Housing Authority (Township Apartments)

$3,500

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each April 15 and October 15

 

3.     REMARKETING AGENT FEE

 

 

12.5 basis points

 

See Section  7 of the Remarketing Agreement

 

Annually, payable quarterly in arrears in each March 1, June 1, September 1 and
December 1

 

4.     REBATE ANALYST FEE

 

 

$500

 

See Section 2.5 of the Financing Agreement

 

Annually

 

 

Schedule 3-4

--------------------------------------------------------------------------------

 

 

5.     FACILITY FEE

 

 

See Section 33 of Amendment No. 1 to Master Reimbursement Agreement

 

 

 

(a)  Credit Enhancement Rate

57 basis points

See Section 33 of Amendment No. 1 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

(b)  Principal Reserve Fund Rate

15 basis points

See Section 33 of Amendment No. 1 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(c)  Loan Servicer’s Rate

10 basis points

See Section 33 of Amendment No. 1 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(d)  Liquidity Rate

12.5 basis points

See Section 33 of Amendment No. 1 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

 

 

Schedule 3-5

--------------------------------------------------------------------------------

 

(e)  Swap Credit Enhancement Rate

13 basis points for the five-year Swap purchased in connection with the
Additional Mortgaged Property known as The Anatole Apartments and the five year
Swap purchased in connection with the Additional Mortgaged Property known as
Township Apartments and otherwise to be determined at the time of the purchase
of a Swap

See Section 33 of Amendment No. 1 to Master Reimbursement Agreement

Payable prior to the 15th of each month

 

 

 

III.         ADDITIONAL MORTGAGED PROPERTIES

(May 30, 2003 Closing)

(Westbury Creek Apartments and Windridge)

 

TYPE OF FEE3

FEE

DOCUMENT REFERENCE

TIMING

 

1.             ISSUER FEE

 

 

 

 

(a)  The Housing Authority of the City of Augusta, Georgia (The Westbury Creek
Apartments)

None

Not applicable

Not applicable

(b)  The Health, Educational and Housing Facility Board of the City of
Chattanooga, Tennessee (Windridge Apartments)

None

Not applicable

Not applicable

 

2.             TRUSTEE FEE

 

 

 

 

(a)  The Housing Authority of the City of Augusta, Georgia (The Westbury Creek
Apartments)

$4,000

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each May 15 and November 15

 

 

_________________________

3With the exception of the Issuer Fee and Trustee Fee, all indicated fees are
the same for each of the Two Additional Mortgaged Properties.

 

 

Schedule 3-6

--------------------------------------------------------------------------------

 

(b)  The Health Educational and Housing Facility Board of the City of
Chattanooga, Tennessee (Windridge Apartments)

$4,000

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each May 15 and November 15

 

3.     REMARKETING AGENT FEE

 

 

12 basis points

 

See Section  7 of the Remarketing Agreement

 

Annually, payable quarterly in arrears in each March 1, June 1, September 1 and
December 1

 

4.     REBATE ANALYST FEE

 

 

$500

 

See Section 2.5 of the Financing Agreement

 

Annually

 

5.     FACILITY FEE

 

 

 

See Section 11 of Amendment No. 2 to Master Reimbursement Agreement

 

 

 

(a)  Credit Enhancement Rate

57 basis points

See Section 11 of Amendment No. 2 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

(b)  Principal Reserve Fund Rate

15 basis points

See Section 11 of Amendment No. 2 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(c)  Loan Servicer’s Rate

10 basis points

See Section 11 of Amendment No. 2 to Master Reimbursement Agreement

Payable prior to the 15th of each month

 

 

Schedule 3-7

--------------------------------------------------------------------------------

 

(d)  Liquidity Rate

12.5 basis points

See Section 11 of Amendment No. 2 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

(e)  Swap Credit Enhancement Rate

13 basis points for the five-year Swap purchased in connection with the
Additional Mortgaged Property known as Windridge Apartments and the five year
Swap purchased in connection with the Additional Mortgaged Property known as
Westbury Creek and otherwise to be determined at the time of the purchase of a
Swap

See Section 11 of Amendment No. 2 to Master Reimbursement Agreement

Payable prior to the 15th of each month

 

 

IV.         ADDITIONAL MORTGAGED PROPERTIES

(March 2, 2004 Closing)

(The Park at Hermitage Apartments, Stassney Woods Apartments and Travis Station
Apartments)

 

TYPE OF FEE4

FEE

DOCUMENT REFERENCE

TIMING

 

1.             ISSUER FEE

 

 

 

 

 

 

_________________________

4With the exception of the Issuer Fee and Trustee Fee, all indicated fees are
the same for each of the 2004 Additional Mortgaged Properties.

 

 

Schedule 3-8

--------------------------------------------------------------------------------

 

(a)  The Industrial Development Board of The Metropolitan Government of
Nashville and Davidson County (The Park at Hermitage Apartments)

None

Not applicable

Not applicable

(b)  Austin Housing Finance Corporation (Stassney Woods Apartments)

The greater of (a) .0003 times the amount of Bonds Outstanding on January 1, (b)
12 times the number of units in the Project, or ©) $1,200 per year

Trust Indenture (definition of “Ordinary Issuer Monitoring Fees and Expenses”)

Annually, prorated and payable on each Interest Payment Date

(c)  Travis County Housing Finance Corporation (Travis Station Apartments)

10 basis points

See definition of Issuer Fee in Indenture

Annually, prorated and payable on each Interest Payment Date

 

2.             TRUSTEE FEE

 

 

 

 

(a)  The Industrial Development Board of The Metropolitan Government of
Nashville and Davidson County (The Park at Hermitage Apartments)

$4,000

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each May 15 and November 15

(b)  Austin Housing Finance Corporation (Stassney Woods Apartments)

$4,000

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each May 15 and November 15

(c)  Travis County Housing Finance Corporation (Travis Station Apartments)

$4,000

See definition of Trustee’s Annual Fee in Indenture

Semi-annually payable in advance on each May 15 and November 15

 

 

Schedule 3-9

--------------------------------------------------------------------------------

 

 

3.     REMARKETING AGENT FEE

 

 

12.5 basis points

 

See Section  7 of the Remarketing Agreement

 

Annually, payable quarterly in arrears in each March 1, June 1, September 1 and
December 1

 

4.     REBATE ANALYST FEE

 

 

$500

 

See Section 2.5 of the Financing Agreement

 

Annually

 

5.     FACILITY FEE

 

 

 

See Section 16 of Amendment No. 4 to Master Reimbursement Agreement

 

 

 

(a)  Credit Enhancement Rate

57 basis points

See Section 16 of Amendment No. 4 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

(b)  Principal Reserve Fund Rate

15 basis points

See Section 16 of Amendment No. 4 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(c)  Loan Servicer’s Rate

10 basis points

See Section 16 of Amendment No. 4 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(d)  Liquidity Rate

12.5 basis points

See Section 16 of Amendment No. 4 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

 

 

Schedule 3-10

--------------------------------------------------------------------------------

 

(e)  Swap Credit Enhancement Rate

15 basis points for the five-year Swap purchased in connection with the 2004
Additional Mortgaged Properties known as The Park at Hermitage Apartments and
Travis Station Apartments and otherwise to be determined at the time of the
purchase of a Swap

See Section 16 of Amendment No. 4 to Master Reimbursement Agreement

Payable prior to the 15th of each month

 

V.           ADDITIONAL MORTGAGED PROPERTY

(November 17, 2005Closing)

(Runaway Bay Apartments)

 

TYPE OF FEE

FEE

DOCUMENT REFERENCE

TIMING

 

1.             ISSUER FEE

(South Carolina State Housing Finance and Development Authority)

 

$10,400

See definition of Issuer’s Fee in the Indenture

Equal monthly installments

 

2.             TRUSTEE FEE

 

$4,000

See definition of Trustee’s Annual Fee in Indenture

Semiannually payable in advance on each May 15 and November 15

 

3.     REMARKETING AGENT FEE

 

 

12.5 basis points

 

See Section  7 of the Remarketing Agreement

 

Annually, payable quarterly in arrears in each March 1, June 1, September 1 and
December 1

 

4.     REBATE ANALYST FEE

 

 

$500

 

See Section 2.5 of the Financing Agreement

 

Annually

 

Schedule 3-11

--------------------------------------------------------------------------------

 

 

 

5.     FACILITY FEE

 

 

 

See Section 13 of Amendment No. 4 to Master Reimbursement Agreement

 

(a)  Credit Enhancement Rate

57 basis points

See Section 13 of Amendment No. 4 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

(b)  Principal Reserve Fund Rate

15 basis points

See Section 13 of Amendment No. 4 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(c)  Loan Servicer’s Rate

10 basis points

See Section 13 of Amendment No. 4 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(d)  Liquidity Rate

12.5 basis points

See Section 13 of Amendment No. 4 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

 

 

Schedule 3-12

--------------------------------------------------------------------------------

 

(e)  Swap Credit Enhancement Rate

17 basis points for the five-year Swap purchased in connection with the 2005
Additional Mortgaged Property known as Runaway Bay Apartments and otherwise to
be determined at the time of the purchase of a Swap

See Section 13 of Amendment No. 4 to Master Reimbursement Agreement

Payable prior to the 15th of each month

 

VI.         ADDITIONAL MORTGAGED PROPERTY

(February 23, 2006 Closing)

(St. Augustine Apartments)

 

 

TYPE OF FEE

FEE

DOCUMENT REFERENCE

TIMING

 

1.             ISSUER FEE

(Jacksonville Housing Finance Authority)

 

20 basis points times the outstanding principal amount of the Bonds

See definition of Issuer’s Fee in the Indenture

Semiannually in arrears on each January 15th and July 15th , commencing July 15,
2006

 

2.             TRUSTEE FEE

 

$3,000

See definition of Trustee’s Annual Fee in Indenture

Semiannually payable in advance on each January 15 and July 15

 

3.     REMARKETING AGENT FEE

 

 

12.5 basis points

 

See Section  7 of the Remarketing Agreement

 

Annually, payable quarterly in arrears in each March 1, June 1, September 1 and
December 1

 

4.     TENDER AGENT FEE

 

 

$1,000

 

See Definition of Tender Agent Fee in Indenture

 

Semiannually payable in advance on each January 15 and July 15

 

5.     FACILITY FEE

 

 

 

See Section 10 of Amendment No. 5 to Master Reimbursement Agreement

 

 

 

(a)  Credit Enhancement Rate

44.5 basis points

See Section 10 of Amendment No. 5 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

 

 

Schedule 3-13

--------------------------------------------------------------------------------

 

(b)  Principal Reserve Fund Rate

15 basis points

See Section 10 of Amendment No. 5 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(c)  Loan Servicer’s Rate

10 basis points

See Section 10 of Amendment No. 5 to Master Reimbursement Agreement

Payable prior to the 15th of each month

(d)  Liquidity Rate

25 basis points

See Section 10 of Amendment No. 5 to Master Reimbursement Agreement

 

Payable prior to the 15th of each month

(e)  Swap Credit Enhancement Rate

To be determined at the time of the purchase of a Swap

See Section 10 of Amendment No. 5 to Master Reimbursement Agreement

Payable prior to the 15th of each month

 

 

 

Schedule 3-14

--------------------------------------------------------------------------------

 

SCHEDULE 4

MORTGAGED PROPERTIES

 

INITIAL MORTGAGED PROPERTIES:

PROPERTY NAME

PROPERTY ADDRESS

Fairways Apartments

Columbia, South Carolina

Post House North Apartments

Jackson, Tennessee

Reflection Pointe Apartments

Flowood, Mississippi

 

 

ADDITIONAL MORTGAGED PROPERTIES (October 24, 2002 Closing):

PROPERTY NAME

PROPERTY ADDRESS

The Anatole Apartments

Daytona Beach, Florida

Post House Jackson Apartments

Jackson, Tennessee

Paddock Park Apartments I

Ocala, Florida

Township Apartments

Hampton, Virginia

 

 

ADDITIONAL MORTGAGED PROPERTIES (May 30, 2003 Closing):

PROPERTY NAME

PROPERTY ADDRESS

Westbury Creek Apartments

Augusta, Georgia

Windridge Apartments

Chattanooga, Tennessee

 

 

 

 

 

 

ADDITIONAL MORTGAGED PROPERTIES (March 2, 2004 Closing):

PROPERTY NAME

PROPERTY ADDRESS

The Park at Hermitage Apartments

Hermitage, Tennessee

Travis Station Apartments

Austin, Texas

Stassney Woods Apartments

Austin, Texas

 

 

 

ADDITIONAL MORTGAGED PROPERTY (November 17, 2005 Closing):

PROPERTY NAME

PROPERTY ADDRESS

Runaway Bay Apartments

Mount Pleasant, South Carolina

 

ADDITIONAL MORTGAGED PROPERTY (February 23, 2006 Closing):

PROPERTY NAME

PROPERTY ADDRESS

St. Augustine Apartments

Jacksonville, Florida

 

SUBSTITUTED MORTGAGED PROPERTIES:

PROPERTY NAME

PROPERTY ADDRESS

None

 

 

Schedule 4-1

--------------------------------------------------------------------------------

 

 

 

SCHEDULE 5

 

TERMINATION FEE

 

Any Termination Fee payable under Section 3.3(4) of the Master Reimbursement
Agreement shall be equal to the following percentage of the unpaid principal
balance of each Loan being prepaid as indicated below, or, in the case of a
substitution of an Alternate Credit Facility for the Credit Enhancement
Instrument, the unpaid principal balance of each Loan:

 

Fairways (Loan Originated June 15, 2001)

First Loan Year

5.904%

Second Loan Year

5.479%

Third Loan Year

5.024%

Fourth Loan Year

4.536%

Fifth Loan Year

4.014%

Sixth Loan Year

3.454%

Seventh Loan Year

2.855%

Eighth Loan Year

2.213%

Ninth Loan Year

1.525%

Tenth Loan Year

0.789%

 

Post House North (Loan Originated June 15, 2001)

First Loan Year

5.965%

Second Loan Year

5.531%

Third Loan Year

5.067%

Fourth Loan Year

4.571%

Fifth Loan Year

4.041%

Sixth Loan Year

3.475%

Seventh Loan Year

2.869%

Eighth Loan Year

2.222%

Ninth Loan Year

1.530%

Tenth Loan Year

0.791%

 

Reflection Pointe (Loan Originated June 15, 2001)

First Loan Year

5.970%

Second Loan Year

5.535%

Third Loan Year

5.071%

Fourth Loan Year

4.574%

Fifth Loan Year

4.044%

Sixth Loan Year

3.476%

Seventh Loan Year

2.870%

Eighth Loan Year

2.223%

Ninth Loan Year

1.530%

Tenth Loan Year

0.791%

 

 

Schedule 5-1

--------------------------------------------------------------------------------

 

The Anatole (Loan Originated October 24, 2002)

First Loan Year

6.700%

Second Loan Year

6.200%

Third Loan Year

5.668%

Fourth Loan Year

5.102%

Fifth Loan Year

4.500%

Sixth Loan Year

3.861%

Seventh Loan Year

3.180%

Eighth Loan Year

2.457%

Ninth Loan Year

1.688%

Tenth Loan Year

0.870%

 

Paddock Park (Loan Originated October 24, 2002)

First Loan Year

5.766%

Second Loan Year

5.335%

Third Loan Year

4.877%

Fourth Loan Year

4.389%

Fifth Loan Year

3.871%

Sixth Loan Year

3.321%

Seventh Loan Year

2.735%

Eighth Loan Year

2.113%

Ninth Loan Year

1.451%

Tenth Loan Year

0.748%

 

Post House Jackson (Loan Originated October 24, 2002)

First Loan Year

5.815%

Second Loan Year

5.377%

Third Loan Year

4.911%

Fourth Loan Year

4.417%

Fifth Loan Year

3.893%

Sixth Loan Year

3.337%

Seventh Loan Year

2.747%

Eighth Loan Year

2.120%

Ninth Loan Year

1.455%

Tenth Loan Year

0.749%

 

Township (Loan Originated October 24, 2002)

First Loan Year

6.734%

Second Loan Year

6.228%

Third Loan Year

5.691%

Fourth Loan Year

5.121%

Fifth Loan Year

4.515%

Sixth Loan Year

3.872%

Seventh Loan Year

3.188%

Eighth Loan Year

2.462%

Ninth Loan Year

1.690%

Tenth Loan Year

0.871%

 

 

Schedule 5-2

--------------------------------------------------------------------------------

 

Westbury Creek (Loan Originated May 30, 2003)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

6.557%

6.068%

5.548%

4.994%

4.406%

3.780%

3.114%

2.406%

1.653%

0.852%

 

Windridge (Loan Originated May 30, 2003)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

6.636%

6.139%

5.610%

5.049%

4.452%

3.818%

3.144%

2.429%

1.668%

0.859%

 

The Park at Hermitage (Loan Originated March  2, 2004)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

6.910%

6.389%

5.836%

5.250%

4.627%

3.966%

3.264%

2.520%

1.729%

0.890%

 

 

 

Schedule 5-3

--------------------------------------------------------------------------------

 

Stassney Woods Apartments (Loan Originated March 2, 2004)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

5.779%

5.346%

4.886%

4.397%

3.877%

3.325%

2.738%

2.115%

1.452%

0.748%

 

Travis Station Apartments (Loan Originated March 2, 2004)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

6.859%

6.346%

5.800%

5.220%

4.604%

3.949%

3.252%

2.512%

1.725%

0.889%

 

 

Runaway Bay Apartments (Loan Originated November 17, 2005)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

7.140%

6.596%

6.019%

5.409%

4.762%

4.077%

3.352%

2.585%

1.772%

0.911%

 

 

Schedule 5-4

--------------------------------------------------------------------------------

 

 

 

St. Augustine Apartments (Loan Originated February _, 2006)

 

First Loan Year

Second Loan Year

Third Loan Year

Fourth Loan Year

Fifth Loan Year

Sixth Loan Year

Seventh Loan Year

Eighth Loan Year

Ninth Loan Year

Tenth Loan Year

 

 

SEE PARAGRAPH 11 OF THE NOTE FOR ALL TERMS AND CONDITIONS APPLICABLE TO
PREPAYMENT OF THE LOAN. The Borrower may not have the right to prepay the Loan
during certain periods. The Borrower may be required to pay more than the
principal amount being prepaid, accrued interest and the Termination Fee.
Special timing considerations may also apply.

 

Each Loan Year is a 12 month period ending on the day before an anniversary date
of the Loan.

 

 

Schedule 5-5

--------------------------------------------------------------------------------

 

SCHEDULE 9

 

SCHEDULE OF DEPOSITS TO EACH PRINCIPAL RESERVE FUND

 

See attached schedules.

 

Schedule 9-1

--------------------------------------------------------------------------------

 

Annex II

Property Description for Adjacent Property

 

 

Annex II-1

--------------------------------------------------------------------------------